JUSTICE BARRY delivered the opinion of the court: In 1966 Charles and Anita Blakemore purchased some property within the Lake Holiday real estate development and also acquired the exclusive rights to the retail sale of food and beverage within the development. The Blakemores also leased a portion of a lodge building for 99 years and proceeded to establish a lodge restaurant. In 1978 the Blakemores contracted to sell their interest in the lodge restaurant to the Lake Holiday Property Owners Association, Inc. The sales agreement was signed on behalf of the buyer by Theodore Panas as president and Rolande Gottlieb as treasurer and by Charles and Anita Blakemore as sellers. After the contract of sale was executed, suit was filed by Douglas Mariner, an owner of certain lots within the Lake Holiday development and a member of the Lake Holiday Property Owners Association, Inc., against that not-for-profit corporation, the members of its board of directors, and the Blakemores. The complaint asked that the sales agreement be cancelled and the parties enjoined from carrying out the agreement on the ground that the contract was ultra vires. Following a bench trial, the circuit court of La Salle County ruled in favor of Mariner, holding that the contract was ultra vires in violation of article 4, section 11, of the bylaws of the corporation, which provided that the board of directors could not vary more than 5% from the operating budget of the corporation adopted at the annual meeting without calling a special meeting of the membership. In its order, the court directed the Blakemores to return all cash and other property received from the corporation, enjoined the corporation, its officers, agents, employees and board of directors from conveying any property to the Blakemores pursuant to the contract, and ordered that all parties to the agreement be “restored to their respective original status prior to the execution of said agreement.” That order was dated July 27,1980. In February of 1981 Charles H. Blakemore filed a complaint for injunction and other equitable relief against the corporation, alleging that Blakemore had resumed operation of the lodge restaurant and that the corporation was interfering with the access to his restaurant by potential customers. This complaint was filed in Kane County, and the suit was later transferred to La Salle County. Apparently an amended complaint was filed at some point, but it is not included in the record on appeal. However, an amendment to the amended complaint is in the record, and it sets forth count IV, which complains of defendants Theodore Panas, Clarence Meyer, Warren Musick, Robert Middleton, Vivian Vermeland, and Rolande Gottlieb. Count IV seeks to recover monetary damages against the individual members of the board of directors and the officers of the corporation on the ground that defendants breached their express and implied warranties that they had authority to execute the contract of sale with plaintiff. Defendants filed a motion for summary judgment, and the trial court entered judgment on the motion. No findings of fact or statement of reasons were filed by the trial court. Plaintiff has appealed from that judgment and has stipulated that there are no issues of fact in dispute. On appeal, plaintiff contends that defendants should be held personally liable for breach of their express or implied warranties of authority to enter into the contract, that the prior action is not a bar to the present cause, and that defendants have no statutory defense under section 6 of the General Not for Profit Corporation Act (Ill. Rev. Stat. 1981, ch. 32, par. 163a5). After examining the briefs and the record on appeal, we find that we need not consider the issues presented by plaintiff. Paragraph 6 of defendants’ motion for summary judgment asserts that the issues raised in count IV of the amended complaint were fully litigated in the previous lawsuit, that the court determined that the parties should be restored to the status quo and that no further damages should be awarded to either of the parties, and that the trial court here should take judicial notice of the pleadings, transcript of proceedings, orders, and other matters contained in the common law record of the prior suit. Since both lawsuits were heard in La Salle County, the trial court in this cause would take judicial notice of the filé of the earlier suit in disposing of this issue. An appellate court can reverse the judgment of the trial court only upon plaintiff’s demonstration that the court erred. Here, the common law record of the previous proceeding has not been included in the record on appeal, and we cannot, therefore, say that the court erred in its ruling. The applicable law regarding legal presumptions on appeal is as follows: “On appeal, error is never presumed. Instead all reasonable presumptions are in favor of the action of the trial court. Error must be affirmatively shown by the record. The burden of supplying a record which contains all matter relied on by the trial court rests with the party claiming error. [Citation.] Where the record is incomplete, a reviewing court will indulge every reasonable presumption favorable to the judgment, order, or ruling from which the appeal is taken. Moreover, when the record on appeal is incomplete, it will be presumed that the trial court heard sufficient evidence and argument to support its decision. [Citation.] Any doubt arising from the incompleteness of the record will be resolved against the appellant.” (Aetna Life Insurance Co. v. Strickland (1975), 33 Ill. App. 3d 52, 56, 337 N.E.2d 285, 288.) There is nothing in the record before us to indicate that the trial judge did not take judicial notice of the record, and so we are required to assume the court did so and that the present judgment is supported by whatever is contained therein. The appellants have not met their burden of demonstrating error by showing that the record did not support the trial court. The only document from the Mariner proceeding, which is a part of the record in the instant case, is the final order, and that order is not sufficient for a determination of all the issues that were litigated or that could have been litigated in that cause. For example, Blake-more could have raised the personal liability issues by a third-party complaint in the first proceedings. Having found that the final order is not sufficient for a determination of all possible issues, we accordingly affirm the judgment of the circuit court of La Salle County. Affirmed. HEIPLE, J., concurs.